Exhibit 10.1

SECOND AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated
as of June 25, 2014 (the “Second Amendment Date”), with effect as of and from
May 31, 2014, and is entered into by between MERRIMACK PHARMACEUTICALS, INC., a
Delaware corporation, and each of its Subsidiaries that from time to time
becomes a party hereto (hereinafter collectively referred to as “Borrower”), and
HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation (“Lender”).

RECITALS

A. Borrower and Lender entered into that certain Loan and Security Agreement,
dated as of November 8, 2012, as amended by that certain Amendment, Consent and
Waiver, dated as of July 10, 2013, and as amended, modified or restated from
time to time (the “Loan Agreement”). Capitalized terms used herein without
definition shall have the same meanings given them in the Loan Agreement.

B. On October 25, 2013, the Borrower gave notice to the Lender of the extension
of the interest only period in accordance with the terms of the Loan Agreement.

C. Borrower and Lender have agreed that, effective as of May 31, 2014, the
regularly scheduled principal payments under the Loan Agreement shall commence
on October 1, 2014, on the terms stated in the Loan Agreement.

D. Borrower and Lender have agreed to amend the Loan Agreement upon the terms
and conditions more fully set forth herein.

AGREEMENT

NOW, THEREFORE, the parties hereto agree as follows:

1. AMENDMENT.

1.1 Section 2.1(d) of the Agreement is amended to read as follows:

(d) Payment. Borrower will pay interest on each Term Advance in arrears on the
first business day of each month beginning on the month after the Advance Date
and ending on September 1, 2014 (the “Interest Only Period”). Borrower shall
repay the aggregate Term Loan principal balance that is outstanding on
October 1, 2014 in equal monthly installments of principal and interest (based
on a 30 month amortization schedule) beginning October 1, 2014 and continuing on
the first business day of each month thereafter. The entire Term Loan principal
balance and all accrued but unpaid interest hereunder, shall be due and payable
on Maturity Date. Borrower shall make all payments under this Agreement without
setoff, recoupment or deduction and regardless of any counterclaim or defense.
Lender will initiate debit entries to the Borrower’s account as authorized on
the ACH Authorization on each payment date of all periodic obligations payable
to Lender under each Term Note or Term Advance.

2. BORROWER’S REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
that:

(a) Immediately upon giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Event of Default has occurred and
is continuing with respect to which Borrower has not been notified in writing by
Lender;



--------------------------------------------------------------------------------

(b) The certificate of incorporation, bylaws and other organizational documents
of Borrower previously delivered to Lender remain true, accurate and complete
and have not been amended, supplemented or restated and are and continue to be
in full force and effect;

(c) The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary corporate action on the
part of Borrower;

3. EFFECTIVENESS. This Amendment shall become effective as of May 31, 2014 upon
the satisfaction of all the following conditions precedent:

3.1 Amendment. Borrower and Lender shall have duly executed and delivered to
Lender this Amendment.

3.2 No Default. As of the Second Amendment Date, no fact or condition exists
that would (or would, with the passage of time, the giving of notice, or both)
constitute an Event of Default.

3.3 Expenses. Borrower shall have paid to Lender with respect to this Amendment
an amount equal to the reasonable attorneys’ fees that Lender incurred in
connection with this Amendment.

4. COUNTERPARTS. This Amendment may be signed in any number of counterparts,
with the same effect as if the signatures to each such counterpart were upon a
single instrument. All counterparts shall be deemed an original of this
Amendment.

5. INTEGRATION. This Amendment contains the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior agreements,
and no extrinsic evidence may be introduced in any judicial or arbitration
proceeding, if any, involving this Amendment.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly authorized and caused this Amendment
to be executed as of the date first written above.

 

BORROWER: MERRIMACK PHARMACEUTICALS, INC. By:  

/s/ Jeffrey A. Munsie

Name:  

Jeffrey A. Munsie

Title:  

General Counsel

LENDER: HERCULES TECHNOLOGY GROWTH CAPITAL, INC. By:  

/s/ Ben Bang

Name:  

Ben Bang

Title:  

Senior Counsel